Case 1:19-cv-00742-LPS Document 828 Filed 09/11/20 Page 1 of 2 PageID #: 62192




                                                                                     Kenneth L. Dorsney
                                                                                        302.888.6855
                                                                                  kdorsney@morrisjames.com



                                         September 11, 2020

VIA CM/ECF
The Honorable Leonard P. Stark
United States District Court for District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 19
Wilmington, DE 19801-3555

        RE:       Cirba Inc. (d/b/a Densify), et al. v. VMware, Inc.,
                  C.A. No. 19-742-LPS

Dear Chief Judge Stark,

        Pursuant to the Court’s September 8, 2020 Oral Order (D.I. 827), the parties in the above-
referenced matter write to identify outstanding discovery issues that the parties believe require
resolution by the Court and for which VMware requests the scheduling of a discovery
teleconference.

      The following attorneys, including at least one Delaware Counsel and at least one Lead
Counsel per party, participated in verbal meet-and-confers (by telephone) on July 17 and 20,
August 17, 26, and 31, and September 10, 2020.

       Delaware Counsel:       Anne Shea Gaza and/or Robert M. Vrana and/or Beth A. Swadley
                               (on behalf of VMware)
                               Kenneth L. Dorsney and/or Cortlan S. Hitch (on behalf of Densify)

       Lead Counsel:           Lily Li and/or Benjamin R. Nelson (on behalf of VMware)
                               Wesley L. White (on behalf of Densify)

       The parties identify the disputes requiring judicial attention below:

VMware’s issues:

      Whether Densify’s core technical production is deficient and thus should be
       supplemented, in particular whether Densify has produced its non-public technical
       documents that explain how the accused products and features work;

      Whether the Court should order Densify to supplement its responses to VMware’s
       Interrogatory Nos. 2, 3 and 6;


       500 Delaware Avenue, Suite 1500 | Wilmington, DE 19801-1494   T 302.888.6800 F 302.571.1750
           Mailing Address P.O. Box 2306 | Wilmington, DE 19899-2306    www.morrisjames.com
Case 1:19-cv-00742-LPS Document 828 Filed 09/11/20 Page 2 of 2 PageID #: 62193

The Honorable Leonard P. Stark
September 11, 2020
Page 2



      Whether the Court should order Densify to produce documents, including electronically
       stored information (ESI), responsive to VMware’s Requests for Production Nos. 3, 6, 12,
       13, 17, 19, 25, 48, 53-57, 62, 68, 69, 71, 86, 90, 107, and 119 that are created or dated
       more than six years before VMware filed its counterclaims; and

      Whether the Court should order Densify to run additional search strings proposed by
       VMware to locate responsive ESI requested by VMware.

      VMware requests a teleconference at the Court’s earliest convenience.

Densify’s issues:

          Whether the Court should order VMware to supplement its responses to Densify’s
           Interrogatories Nos. 1, 2, and 9 to identify the persons most knowledgeable about the
           requested subject matter;

          Whether the Court should order VMware to supplement its response to Densify’s
           Interrogatory No. 9;

          Whether the Court should order VMware to search for and produce documents
           responsive to Densify’s Request for Production No. 77;


          Whether the Court should order VMware to search for and produce documents
           responsive to Densify’s Requests for Production Nos. 110-112;

          Whether the Court should order VMware to search for and produce documents
           responsive to Densify’s Requests for Production Nos. 119-148.

       Should Your Honor have any questions or concerns regarding the foregoing, counsel for
both parties are available at the convenience of the Court.


                                            Respectfully,

                                            /s/ Kenneth L. Dorsney

                                            Kenneth L. Dorsney (#3726)

cc: All counsel of record (via CM/ECF and electronic mail)
